The Attorney             General of Texas
                                         August    30,    1978
JOHN L. HILL
Attorney General


                   Honorable Gene Knize                          Opinion No. H- 1234
                   Ellis County Attorney
                   Ellis County Courthouse                       Re: Authority of county to
                   Waxahachie,Texas 75165                        exchange real estate for like
                                                                 property.

                   Dear Mr. Knize:

                         YOU ask whether the commissioners court has the authority to dispose
                   of real estate owned by the county through the method of exchange for
                   similar or like property.

                         The commissioners court may diiposa of land only pursuant to some
                   statute. a
                            Fer                   47 Tex. 42lf1877); Attorney General Opinion M-
                   799 (1971). The statute governing the dii       of land by the commissioners
                   court is article 1577, V.T.C.S. Wilson v. County of Calhoun, 489 S.W.2d 393,
                   397 (Tex. Civ. App. - Corpus Christi 1972, writ ref’d n.r.e.); Attorney General
                   Opinions M-799 (197U;M-524 (1969).

                         Article 1577 permits the commissioners court to “appoint a Commis;
                   sioner to sell or lease any real estate of the county at public auction. . . .v
                   Terms such as “sell” or “sale” have been construed to encompass an exchange.
                   Bowling v. City of Bl Paso, 525 S.W.Bd 539 (Tex. Civ. App. - Bl Paso) writ
                   ref’d n.r.e. per curiam, 529 S.W.2d 509 (Tex. 1974). It is our opinion, howe=
                   that a statute that requires land to be sold at a public auction evidences the
                   intent that the land be sold for money and not exchanged for other property,
                   as auctions are not generally considered methods for effectuating exchanges.
                   See Clark v. Stanhope, 59 S.W. 856, 858 (Ky. 1900) (auctions are a “means of
                   converting things into money,” quoting Bishop on Contracts, S 528 (lst ed.
                   1887)). “Auction” means “the sale of any property by competitive bid.”
                   V.T.C.S. art. 8700, S l(1). If a bid of property were made at an auction, the
                   property’s value would have to be validated by some procedure in order to
                   determine the bid’s competitiveness. The fact that such procedures are not
                   contemplated by the statute indicates that exchanges were not intended to be
                   authorized. There are exceptions to the auction requirements of article 1577
                   relating to highway rights-f-way or seawalls, but they are inapplicable here,
                   and we need not consider them.




                                                  p.     4927
Honorable Gene Knize    -   Page 2    (~-1234)



      We note that, outside the scope of article 1577,political subdivisionswith the
oower of eminent domain and condemnation mav exchange Land between them-
klves. City of Tyler v. Smith County, 246 S.W.22 601 (Tek 1952); El Paso Count
v. City of El Paso, 357 S.W.2d 783 (Tex. Civ. App. - El Paso 1962, eno wrtt .
such agreements might be considered to be “sales” of land, they are “most
reasonably characterized as an agreement reached between two political sub-
divisions . . . respecting the paramount public use of land owned by one of them.”
Attorney General Opinion H-93 (1973).

                                  SUMMARY

           Land sold or leased at a public auction pursuant to article
           1577, V.T.C.S., may not be exchanged for other property.-
           Land may also be exchanged between political subdivisions
           with the power of eminent domain.




                                                  ey General of Texas

APPROVED:




DAVID M:KENDALL, First Assistant


 pJ&4$r
C. ROBERT HEATH, Chairman
Opinion Committee




                                      p.   4928